Citation Nr: 0322478	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-22 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for lumbosacral spine strain.

2.  Entitlement to a disability rating greater than 10 
percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the instant appeal.  Among other things, it 
expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id.  Review of the claims 
folder fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In addition, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook development on each 
issue listed above.  Specifically, VA medical records were 
obtained and medical examinations were performed.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit (Court of Appeals) 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with 
38 U.S.C.A. § 7104 (West 2002).  Disabled American Veterans, 
supra.  It found that the regulation, in conjunction with 
38 C.F.R. § 20.1304 (2002), allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained, 
which was inconsistent with the statute.  Because of this 
court action, the Board has no jurisdiction to adjudicate 
this appeal prior to consideration of the new evidence by the 
RO.  A remand is required in order to accomplish RO 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on her behalf.  It should allow 
the appropriate opportunity for response.  

2.  The RO should then readjudicate the 
issues on appeal, to include 
consideration of all evidence of record.  
If the disposition of either claim 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


